 Case 2:19-cv-08534-ES-MAH Document 5 Filed 04/12/19 Page 1 of 2 PageID: 32




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




Tzuhsin Yang a/k/a Christine Yang,

                            Plaintiff, Civil Action No. 2:19-cv-08534-ES-MAH

                  v.
                                              NOTICE OF MOTION
Peony Lin, an individual, and           FOR PRO HAC VICE ADMISSION
Jane Doe, an unknown individual,        OF TOMASZ R. BARCZYK, ESQ,
                                         and JEFFREY M. ROSENFELD,
                          Defendants.               ESQ.




TO: Arla D. Cahill
    Madelbaum Salsburg, P.C.
    3 Becker Farm Road
    Roseland, NJ 07068
    Attorneys for Defendant, Peony Lin

      PLEASE TAKE NOTICE that on May 6, 2019, Plaintiff, Tzuhsin

(Christine) Yang (“Plaintiff”), by and through her attorneys, Trimboli and

Prusinowski, LLC, will move before the United States District Court, District of

New Jersey, for an Order granting admission pro hac vice to Tomasz R. Barczyk,

Esq. and Jeffrey M. Rosenfeld, Esq., each of the law firm of Kronenberger

Rosenfeld, LLP.

                                        1
 Case 2:19-cv-08534-ES-MAH Document 5 Filed 04/12/19 Page 2 of 2 PageID: 33




      PLEASE TAKE FURTHER NOTICE that, in support of the motion,

Plaintiff will rely upon the Affidavits of Tomasz R. Barczyk, Esq. and Jeffrey M.

Rosenfeld, Esq., that accompany this Notice.




Dated: April 11, 2019                       _______________________________
                                            James T. Prusinowski (0729)
                                            jprusinowski@trimprulaw.com
                                            TRIMBOLI & PRUSINOWSKI, LLC
                                            268 South Street
                                            Morristown, NJ 07960
                                            Tel: 973-660-1095
                                            Fax: 973-349-1307
                                            Attorneys for Plaintiff Tzuhsin (Christine)
                                            Yang




                                        2
